 1 KATHERINE M. FORSTER (SBN 217609)
   katherine.forster@mto.com
 2 C. HUNTER HAYES (SBN 295085)
   hunter.hayes@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 4 Los Angeles, California 90071-3426
   Telephone:     (213) 683-9100
 5 Facsimile:     (213) 687-3702

 6 Attorneys for Defendants SEE’S CANDY
   SHOPS, INC. and SEE’S CANDIES, INC.
 7
   RANDALL B. AIMAN-SMITH (SBN 124599)
 8 ras@asmlawyers.com
   REED W.L. MARCY (SBN 191531)
 9 rwlm@asmlawyers.com
   HALLIE VON ROCK (SBN 233152)
10 hvr@asmlawyers.com
   CAREY A. JAMES (SBN 269270)
11 caj@asmlawyers.com
   BRENT A. ROBINSON (SBN 289373)
12 bar@asmlawyers.com
   AIMAN-SMITH & MARCY
13 7677 Oakport St., Suite 1150
   Oakland, CA 94621
14 Telephone:     (510) 817-2711
   Facsimile:     (510) 562-6830
15
   Attorneys for Plaintiff LACI PING
16
   (Additional counsel listed on next page)
17

18
                                UNITED STATES DISTRICT COURT
19
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
20

21 LACI PING, individually and on behalf of all   Case No. 3:19-cv-02504-RS
   others similarly situated,
22                                                JOINT STIPULATION AND ORDER TO
                  Plaintiffs,                     CONTINUE MOTION TO DISMISS
23                                                PLAINTIFF’S FIRST AMENDED
           vs.                                    COMPLAINT $602',),('%<7+(
24                                                &2857
   SEE’S CANDY SHOPS, INC., SEE’S                 Judge:       Hon. Richard Seeborg
25 CANDIES, INC., and DOES 1-10, inclusive,       Date:        October 10, 2019
                                                  Time:        1:30 p.m.
26                Defendants.                     Crtrm.:      5
27
                                                  Trial Date:    None Set
28

                                                                           3:19-cv-02504-RS
        STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS FAC
 1 MALCOLM A. HEINICKE (SBN 194174)
   malcolm.heinicke@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 3 San Francisco, California 94105-2907
   Telephone:    (415) 512-4000
 4 Facsimile:    (415) 512-4077

 5 Attorneys for Defendants SEE’S CANDY
   SHOPS, INC. and SEE’S CANDIES, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -2-                           3:19-cv-02504-RS
       STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS FAC
 1          Plaintiff Laci Ping and Defendants See’s Candy Shops, Inc. and See’s Candies, Inc.,

 2 (collectively, the “Parties”), by and through their respective counsel, hereby stipulate as follows:

 3          1.      WHEREAS, on May 9, 2019, Plaintiff filed a Complaint in the above-captioned

 4 action (Dkt. No. 1);

 5          2.      WHEREAS, on July 17, 2019, Plaintiff filed a First Amended Complaint (Dkt. No.

 6 17);

 7          3.      WHEREAS, on August 21, 2019, Defendants filed a Motion to Dismiss the First

 8 Amended Complaint (Dkt. No. 25);

 9          4.      WHEREAS, the Parties have met and conferred and agreed to engage in mediation

10 prior to resolution of the Motion to Dismiss;

11          5.      WHEREAS, the Parties have met and conferred and agreed to continue the hearing

12 on Defendants’ Motion to Dismiss from October 10, 2019, to January 9, 2020, at 1:30 p.m.

13 pending the outcome of mediation;

14          IT IS HEREBY STIPULATED AND AGREED, by and among the Parties, subject to the

15 approval of the Court, that:

16               x The hearing date on the pending Motion to Dismiss filed by Defendants, currently
17                  scheduled for October 10, 2019, shall be continued to January 9, 2020;

18               x Plaintiff’s Opposition to the Motion shall be due on or before December 4, 2019;
19               x Defendants’ Reply shall be due on or before December 11, 2019;
20               x The Case Management Conference presently set for October 10, 2019, shall be
21                  continued to January 9, 2020.

22

23

24

25

26

27

28

                                               -3-                           3:19-cv-02504-RS
          STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS FAC
 1 DATED: September 3, 2019                     MUNGER, TOLLES & OLSON LLP
                                                   MALCOLM A. HEINICKE
 2                                                 KATHERINE M. FORSTER
 3                                                 C. HUNTER HAYES

 4

 5                                              By:   /s/ C. Hunter Hayes
                                                      C. HUNTER HAYES
 6

 7                                              Attorneys for Defendants See’s Candy Shops, Inc. and
                                                See’s Candies, Inc.
 8
     DATED: September 3, 2019                   AIMAN-SMITH & MARCY LLP
 9                                                  RANDALL B. AIMAN-SMITH
10                                                  REED W.L. MARCY
                                                    HALLIE VON ROCK
11                                                  CAREY A. JAMES
                                                    BRENT A. ROBINSON
12

13
                                                By:    /s/ Carey A. James
14
                                                        CAREY A. JAMES
15
                                                Attorneys for Plaintiff Laci Ping
16

17

18                                  Attestation re Electronic Signatures
19
            I, C. HUNTER HAYES, attest pursuant to Northern District Local Rule 5-1(i)(3) that all
20
     other signatories to this document, on whose behalf this filing is submitted, concur in the filing’s
21
     content and have authorized this filing. I declare under penalty of perjury under the laws of the
22
     United States of America that the foregoing is true and correct.
23

24 DATED: September 3, 2019                     MUNGER, TOLLES & OLSON LLP

25
                                                By:          /s/ C. Hunter Hayes
26                                                   C. HUNTER HAYES
                                                Attorneys for Defendants See’s Candy Shops, Inc. and
27
                                                See’s Candies, Inc.
28

                                              -4-                           3:19-cv-02504-RS
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS FAC
 1                                      ORDER
 2         Having read and considered the Stipulation submitted by the Parties in connection with this

 3 matter and good cause having been shown, the Court orders:

 4             x The hearing date on the pending Motion to Dismiss filed by Defendants, currently
 5                scheduled for October 10, 2019, shall be continued to January 9, 2020;

 6             x Plaintiff’s Opposition to the Motion shall be due on or before December 4, 2019;
 7             x Defendants’ Reply shall be due on or before December 11, 2019;
 8             x The Case Management Conference presently set for October 10, 2019, shall be
 9                continued to January , 2020.

10 IT IS SO ORDERED.

11
          6HSWHPEHU
12 Dated:__________________, 2019               ___________________________
                                                Hon. Richard Seeborg
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -5-                           3:19-cv-02504-RS
        STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS FAC
